RENDERED: MAY 20, 2022; 10:00 A.M.
                 NOT TO BE PUBLISHED

          Commonwealth of Kentucky
                  Court of Appeals

                    NO. 2019-CA-0245-MR

MARK CRANMER                                         APPELLANT


          APPEAL FROM SHELBY CIRCUIT COURT
v.       HONORABLE CHARLES R. HICKMAN, JUDGE
                ACTION NO. 17-CR-00003


COMMONWEALTH OF KENTUCKY                              APPELLEE



AND                 NO. 2020-CA-0795-MR


MARK CRANMER                                         APPELLANT


           APPEAL FROM SHELBY CIRCUIT COURT
v.       HONORABLE CHARLES R. HICKMAN, JUDGE
      ACTION NOS. 01-CR-00085, 02-CR-00162, 06-CR-00142,
          12-CR-00203, 13-CR-00030, AND 17-CR-00003


COMMONWEALTH OF KENTUCKY                              APPELLEE
                                          OPINION
                                         AFFIRMING

                                        ** ** ** ** **

BEFORE: CALDWELL, MCNEILL, AND TAYLOR, JUDGES.

CALDWELL, JUDGE: Appellant Mark Cranmer (“Cranmer”) appeals two (2)

orders from the Shelby Circuit Court. In each order, the circuit court denied his

request for Kentucky Rules of Civil Procedure (“CR”) 60.02 relief from a

judgment and sentence imposed upon him for being a persistent felony offender

predicated upon convictions for failing to register as a sex offender. Having

reviewed the record and the briefs filed, we affirm.

                                            FACTS

                Cranmer entered a guilty plea to a sexually-based offense in 2002.

This conviction required that he comply with sex offender registration.1 For some

time, he did comply with the requirement to register. However, in 2006 he was

indicted for failure to comply with the requirements of registration. He pleaded

guilty to the charge.

                Again, he complied with the requirement he register as a sex offender

for a period of time, until he again failed to maintain proper registration and was




1
    Kentucky Revised Statute (“KRS”) 17.500 et seq.

                                              -2-
indicted in 2012 and again in 2013 for that failure. Cranmer pleaded guilty in a

combined plea and was sentenced to concurrent sentences of ten (10) years.

             In 2017, he was indicted for trafficking in a controlled substance and

for being a persistent felony offender (“PFO”) in the first degree. The latter charge

was predicated, in part, on the convictions for failure to register to which he had

pleaded guilty. He again pleaded guilty to the trafficking and PFO charges and

was sentenced to ten (10) years’ imprisonment in 2018.

             As Cranmer had entered guilty pleas to all charges in each case over

the years, he did not pursue matter-of-right appeals. Rather, he filed a CR 60.02

motion in the Shelby Circuit Court seeking relief from the last case to which he

entered a guilty plea, the convictions for trafficking and PFO in 2018. The Shelby

Circuit Court denied relief. Not satisfied with the result, Cranmer filed a

successive motion in Shelby Circuit Court seeking to set aside the denial of relief.

It was likewise denied.

             In matter No. 2019-CA-0245-MR, Cranmer, proceeding pro se, insists

the trial court erred in denying the CR 60.02 motion in which he alleged the PFO

conviction was infirm because he had not been appropriately informed of his duty

to register when he pleaded guilty to the sexually-based offense in 2002. In matter

No. 2020-CA-0795-MR, again proceeding pro se, he appeals the denial of his

motion to set aside the prior order which is the subject of the No. 2019-CA-0245-


                                         -3-
MR appeal. Having reviewed the records, the orders of the Shelby Circuit Court,

and the briefs of the parties, we affirm.

                              STANDARD OF REVIEW

             We review a trial court’s determination as to whether one is entitled to

extraordinary relief under CR 60.02 for abuse of discretion. “The test for abuse of

discretion is whether the trial judge’s decision was arbitrary, unreasonable, unfair,

or unsupported by sound legal principles.” Foley v. Commonwealth, 425 S.W.3d

880, 886 (Ky. 2014) (citing Commonwealth v. English, 993 S.W.2d 941, 945 (Ky.

1999) (citations omitted)).

                                     ANALYSIS

             In the first order, the Shelby Circuit Court cited Alvey v.

Commonwealth, 648 S.W.2d 858 (Ky. 1983). In Alvey, the Appellant had sought

post-conviction relief, seeking to collaterally attack the merit of underlying prior

convictions used to provide a predicate for a present PFO charge. The same day

Alvey was decided, the Supreme Court issued a companion opinion in Gross v.

Commonwealth, 648 S.W.2d 853 (Ky. 1983). In Gross, the Kentucky Supreme

Court explained that it is not proper to wait until post-conviction to launch a

collateral attack upon predicate offenses:

                    The structure provided in Kentucky for attacking
             the final judgment of a trial court in a criminal case is not
             haphazard and overlapping, but is organized and
             complete. That structure is set out in the rules related to

                                            -4-
                 direct appeals, in [Kentucky Rules of Criminal Procedure]
                 RCr 11.42, and thereafter in CR 60.02. CR 60.02 is not
                 intended merely as an additional opportunity to raise
                 Boykin[2] defenses. It is for relief that is not available by
                 direct appeal and not available under RCr 11.42. The
                 movant must demonstrate why he is entitled to this
                 special, extraordinary relief. Before the movant is entitled
                 to an evidentiary hearing, he must affirmatively allege
                 facts which, if true, justify vacating the judgment and
                 further allege special circumstances that justify CR 60.02
                 relief.

                        CR 60.02 was enacted as a substitute for the
                 common law writ of coram nobis. The purpose of such a
                 writ was to bring before the court that pronounced
                 judgment errors in matter of fact which (1) had not been
                 put into issue or passed on, (2) were unknown and could
                 not have been known to the party by the exercise of
                 reasonable diligence and in time to have been otherwise
                 presented to the court, or (3) which the party was
                 prevented from so presenting by duress, fear, or other
                 sufficient cause. Black’s Law Dictionary, Fifth Edition,
                 487, 1444.

Id. at 856.

                 Cranmer had opportunities to attack the underlying convictions at

several occasions but did not avail himself of those opportunities. Instead of

pleading guilty to the failure to register charges ultimately used as the predicate

convictions for the PFO charge, he could have challenged the validity of the

charges rather than pleading guilty beginning in 2006. Then again, he could have




2
    Boykin v. California, 395 U.S. 238, 89 S. Ct. 1709, 23 L. Ed. 2d 274 (1969).

                                                 -5-
litigated the propriety of the PFO charge in 2018, but again, he simply pleaded

guilty. He cannot now complain when he wasted these opportunities.

             In situations such as this, where a defendant has been
             convicted of one or more felonies and is subsequently
             tried and convicted as a persistent felon based on the
             earlier convictions, this jurisdiction requires him to raise
             any issues about the validity of those earlier convictions
             at the time he is tried as a persistent felon. If he does not,
             he is precluded from contesting the validity of the earlier
             convictions in subsequent post-conviction proceedings.
Alvey, 648 S.W.2d at 859.

             The second order appealed results from a successive CR 60.02

motion, essentially raising the same allegations as the first motion. We must first

note that Cranmer failed to attach a copy of the order which he is appealing, in

contravention of CR 76.12(4)(c)(vii).

             When a litigant files a brief which fails to conform with the

requirements of CR 76.12, we can respond in several different ways:

             Our options when an appellate advocate fails to abide by
             the rules are: (1) to ignore the deficiency and proceed
             with the review; (2) to strike the brief or its offending
             portions, CR 76.12(8)(a); or (3) to review the issues
             raised in the brief for manifest injustice only, Elwell v.
             Stone, 799 S.W.2d 46, 47 (Ky. App. 1990).

Hallis v. Hallis, 328 S.W.3d 694, 696 (Ky. App. 2010).

             We note that Cranmer did attach the order to the notice of appeal, and

while such does not cure the deficiency, it does place the order before this Court.



                                          -6-
We will ignore the deficiency but caution Cranmer to ensure any future filings

conform to the rules.

             What we will not ignore is the successive nature of this second post-

conviction motion. “Our interest in the finality of judgments and the timely

imposition of sentences is axiomatic. Both the patience and resources of this Court

are stretched by repeated motions for post-conviction relief . . . .” Baze v.

Commonwealth, 276 S.W.3d 761, 768 (Ky. 2008). “CR 60.02 does not permit

successive post-judgment motions . . . .” Foley, 425 S.W.3d at 884. Thus, we will

not review the order denying Cranmer’s successive motion which raises no new or

additional grounds and simply rehashes the unpersuasive arguments contained in

his earlier CR 60.02 motion.

                                  CONCLUSION

             The trial court did not abuse its discretion in denying either CR 60.02

motion. We affirm the trial court.

             ALL CONCUR.

 BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

 Mark Cranmer, pro se                      Daniel Cameron
 Burgin, Kentucky                          Attorney General of Kentucky

                                           Kenneth Wayne Riggs
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                          -7-